Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 28, 2019

                                    No. 04-17-00645-CR

                                      Gloria R. PROO,
                                         Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2757A
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The court has considered the Appellant’s Motion for Reconsideration En Banc, and the
motion is hereby DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court